1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: __________________

 3 Filing Date: July 19, 2018

 4 NO. A-1-CA-35498

 5 STATE OF NEW MEXICO,

 6       Plaintiff-Appellee,

 7 v.

 8 JIM ARIAS,

 9       Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
11 Fred T. Van Soelen, District Judge

12 Hector H. Balderas, Attorney General
13 Maha Khoury, Assistant Attorney General
14 Santa Fe, NM

15 for Appellee

16 Bennett J. Baur, Chief Public Defender
17 B. Douglas Wood III, Assistant Appellate Defender
18 Santa Fe, NM

19 for Appellant
 1                                      OPINION

 2 HANISEE, Judge.

 3   {1}   Defendant Jim Arias appeals his conviction for possession of synthetic

 4 cannabinoids in violation of NMSA 1978, Section 30-31-23(B) (2011) of the

 5 Controlled Substances Act (CSA), NMSA 1978, §§ 30-31-1 through -41 (1972, as

 6 amended through 2018). Defendant contends that there was insufficient evidence to

 7 support his conviction because the State failed to meet its burden of proving that the

 8 substance in his possession was a “synthetic cannabinoid” within the meaning of the

 9 term as used in the CSA. We agree and reverse.

10 BACKGROUND

11   {2}   During a routine visit to Defendant’s home, Defendant’s probation officer,

12 Isabelle Lucero, noticed that Defendant’s appearance and behavior were different

13 than what she was used to, that he “was not in his usual manner.” According to Ms.

14 Lucero, Defendant had bloodshot, dilated eyes, difficulty walking, and was slurring

15 his speech. Upon conducting a standard walkthrough of Defendant’s house, Ms.

16 Lucero located a “green, leafy substance” sitting on top of a receipt on Defendant’s
 1 bedroom dresser. Ms. Lucero suspected the substance was a synthetic cannabinoid,

 2 or “spice.”1

 3   {3}    Officer Travis Loomis of the Clovis Police Department was called to

 4 Defendant’s home, took possession of the substance, and field tested it for

 5 tetrahydrocannabinol (THC), the psychoactive ingredient in marijuana. The substance

 6 tested negative for THC. Officer Loomis, who interacted with Defendant and

 7 described him as “lethargic” and having “slurred speech[,]” also suspected that the

 8 substance was “synthetic cannabis.” Based on Officer Loomis’s belief that Defendant

 9 was in possession of a controlled substance in violation of the CSA, Defendant was

10 arrested and charged with a single count of possession of synthetic cannabinoids,

11 contrary to Section 30-31-23(B).

12   {4}    The only witnesses who testified at Defendant’s bench trial were Ms. Lucero,

13 Ms. Lucero’s supervisor who also participated in the visit to Defendant’s home, and

14 Officer Loomis. Ms. Lucero and Officer Loomis both offered lay opinions, based on

15 their training and experience, that the substance found on Defendant’s dresser was a


16          1
             “Spice” is a common name for “synthetic cannabinoids.” See Office of Nat’l
17   Drug Control Policy, Synthetic Drugs (a.k.a. K2, Spice, Bath Salts, etc.),
18   https://obamawhitehouse.archives.gov/ondcp/ondcp-fact-sheets/synthetic-drugs-k
19   2-spice-bath-salts (last visited June 11, 2018). The term “synthetic
20   cannabinoids”—which is the statutory term, see § 30-31-6(C)(19)—will be used
21   throughout this opinion in this Court’s discussion. The term “spice” will be used to
22   reflect that term’s original use by the parties in the record, at trial, and in their briefs.

                                                  2
 1 synthetic cannabinoid. With respect to training, both testified that they received

 2 training regarding synthetic cannabinoids in their respective academies, Ms. Lucero

 3 describing her academy training as “just a short, little class.” Ms. Lucero also testified

 4 that she receives email notices from her department several times a year with pictures

 5 of “synthetics” and “what’s new out there on the streets.” With respect to experience,

 6 Ms. Lucero testified that in her work as a probation officer, she had come into contact

 7 with substances—later confirmed through laboratory testing—that she believed to be

 8 synthetic cannabinoids on at least ten occasions. Officer Loomis testified to having

 9 come into contact with synthetic cannabinoids fewer than ten times during his time

10 as a police officer.

11   {5}   Neither offered any testimony regarding the chemical composition of the

12 substance found on Defendant’s dresser, and both conceded that they had no training

13 in forensic chemistry and had never personally obtained a positive identification of

14 a synthetic cannabinoid through field or laboratory testing. Officer Loomis had no

15 recollection of sending the substance found on Defendant’s dresser to the state crime

16 lab for further testing and confirmation of what the substance was. He conceded that

17 the only thing he could “testify to . . . for sure” is that the substance was not

18 marijuana. When asked on cross-examination if she could identify a synthetic

19 cannabinoid just by looking at it, Ms. Lucero responded, “You can, just, yeah, it’s,


                                               3
 1 it’s a green, leafy substance.” She then conceded that the “green, leafy substance”

 2 found on Defendant’s dresser could also be marijuana, oregano, or an imitation

 3 substance and that without testing the substance, she could only suspect what the

 4 substance was. On redirect examination, when asked whether the substance was

 5 synthetic cannabinoids, Ms. Lucero stated, “Yes[,]” without offering any further

 6 explanation.

 7   {6}   In addition to eliciting Ms. Lucero’s lay testimony as to the identity of the

 8 substance, the State moved to qualify Ms. Lucero as an expert on “whether or not . . .

 9 Defendant’s behavior was consistent with [Ms. Lucero’s] observations of other

10 people who are under the influence of synthetic cannabinoids.” As to her

11 qualifications to testify as an expert on that issue, Ms. Lucero explained that she had

12 received training from Norchem, the laboratory that does “further confirmation” of

13 various substances for state agencies, and that Norchem had “given us lists of signs,

14 of symptoms of what each substance can cause an individual, how they react.” The

15 training included information about symptoms for someone under the influence of

16 various controlled substances, such as cocaine, methamphetamine, and “spice,” as

17 well as alcohol. Ms. Lucero also testified that in her experience, people who are under

18 the influence of “spice” behave differently than people who are under the influence

19 of other controlled substances, including marijuana.


                                              4
 1   {7}   Over Defendant’s objection, the district court allowed Ms. Lucero to testify as

 2 an expert “on the issue of whether or not a person is under the influence of a synthetic

 3 cannabinoid versus other substances.” Ms. Lucero then testified that she believed that

 4 the substance on Defendant’s dresser was “the synthetic ‘spice’ ” based on

 5 Defendant’s “behavior and past issues with past tests on probation.” She further

 6 opined that with regard to the way Defendant was behaving when she saw him, she

 7 believed Defendant was under the influence of synthetic cannabinoids. Specifically,

 8 based on her past experience, Ms. Lucero testified that people under the influence of

 9 “spice” are “very, very out of it, their eyes are very bloodshot and very dilated, they

10 have a hard time walking, . . . they say off the wall things, . . . their mind . . . is not

11 right, they start just saying different things that don’t make sense, you can hardly

12 understand the way they speak, their speech is slurred.” Regarding Defendant’s

13 behavior on the night in question, Ms. Lucero testified that “his speech was in and

14 out, his speech was very slurred, he was unable to make full sentences that evening.”

15   {8}   After the State rested, Defendant moved for a directed verdict, arguing that the

16 State had failed to meet its burden of proving that the substance alleged to be a

17 synthetic cannabinoid was, in fact, a synthetic cannabinoid. Specifically, Defendant

18 noted that Section 30-31-6(C)(19) of the CSA designates specific chemical

19 compounds as “synthetic cannabinoids” and pointed out that the State presented no


                                                5
 1 evidence regarding the chemical makeup of the substance. Defendant argued that Ms.

 2 Lucero’s and Officer Loomis’s lay opinions that the substance was a synthetic

 3 cannabinoid and Ms. Lucero’s expert opinion that Defendant was under the influence

 4 of synthetic cannabinoid were insufficient on their own to prove that the substance

 5 found on Defendant’s dresser was a synthetic cannabinoid as the term is defined

 6 under the CSA. The State argued that the following evidence supported the inference

 7 that the substance was a synthetic cannabinoid: (1) Defendant was “clearly under the

 8 influence[;]” (2) Ms. Lucero’s opinion that Defendant was under the influence of

 9 synthetic cannabinoids; (3) “the effect that the drug had on . . . Defendant[;]” (4) the

10 substance was found in Defendant’s bedroom; and (5) the opinions of Ms. Lucero and

11 Officer Loomis that the substance was a synthetic cannabinoid.

12   {9}   The district court denied Defendant’s motion and proceeded to evaluate the

13 evidence presented. Regarding Ms. Lucero’s opinion that Defendant was under the

14 influence of a synthetic cannabinoid, the district court noted that it was “not giving

15 [that opinion] as much credence maybe as [the State] would hope.” The district court

16 explained that Ms. Lucero’s “testimony was . . . general enough in nature . . . [and]

17 could describe someone under the influence of alcohol . . . [or] other controlled

18 substances” and that it “was not sure that [it] view[s] that as being synthetic-

19 cannabinoids specific.” Nevertheless, the district court found that “[t]here is some


                                              6
 1 circumstantial evidence to support the officers’ opinions” and stated that it was

 2 “basically basing this off of the officers’ opinions itself.” Responding to Defendant’s

 3 arguments that the State failed to present any evidence of the chemical makeup of the

 4 substance and that the court could not rely on the officers’ opinions, alone, to support

 5 conviction, the district court concluded that under New Mexico law, “officers still can

 6 identify [a controlled substance] without having a lab test. It goes to the weight of the

 7 evidence, not whether it’s admissible.” The district court then found that “the weight

 8 of the evidence is enough here.” The district court further reasoned that all of the

 9 substances listed in the CSA—and specifically marijuana, cocaine, and

10 methamphetamine—are made up of a specific chemical compound, even if not

11 “spelled out” in the CSA, and that New Mexico case law “tells us that they can be

12 identified without a lab test.” The district court explained that it was finding

13 Defendant guilty “based upon the way [the substance] was found, based upon the

14 surrounding circumstances, and based upon the opinions of the officers[.]”

15 DISCUSSION

16   {10}   We begin by observing, as this Court did in State v. Maldonado, 2005-NMCA-

17 072, ¶ 16, 137 N.M. 699, 114 P.3d 379, that “[t]he concept of substantial evidence is

18 meaningless unless it is linked to a specific definition of a crime.” The reason for this

19 is simple: “Expand the definition of the crime and evidence that might otherwise be


                                               7
 1 insufficient becomes ‘substantial.’ ” Id. Thus, “[a] court cannot decide whether the

 2 [s]tate has come forward with substantial evidence of [an alleged crime] without

 3 expressly or implicitly engaging in statutory construction of the [subject] statute.” Id.;

 4 see, e.g., State v. Stephenson, 2017-NMSC-002, ¶ 13, 389 P.3d 272 (explaining that

 5 “to determine whether [the d]efendant’s conviction [under NMSA 1978, Section 30-

 6 6-1(B) (2009) for ‘[a]bandonment of a child’] was supported by sufficient evidence,

 7 [the court] must first examine the scope of Section 30-6-1(B), and in particular, must

 8 for the first time ascertain the definitions of ‘leaving’ and ‘abandoning’ as they are

 9 used in Section 30-6-1(B)”); State v. Olguin, 1995-NMSC-077, ¶¶ 4-5, 120 N.M. 740,

10 906 P.2d 731 (construing, first, the bribery and solicitation statute to determine the

11 Legislature’s intended meaning of the term “person” as used in that statute, and

12 determining, second, whether the state had met its burden of proving the crime of

13 soliciting a bribe); State v. Gonzales, 2011-NMCA-081, ¶¶ 10-32, 150 N.M. 494, 263

14 P.3d 271 (construing at length the child abuse by endangerment statute, then

15 determining whether the evidence supported every element of the crime as construed).

16   {11}   Here, we must determine whether the evidence was sufficient to convict

17 Defendant of possession of synthetic cannabinoids, a task that depends on what the

18 Legislature intended the term “synthetic cannabinoids” as used in the CSA to mean

19 and include. We begin, then, by construing the term “synthetic cannabinoids.”


                                               8
 1 I.       Construing the Term “Synthetic Cannabinoids” as Used in the CSA

 2 A.       Standard of Review and Applicable Rules of Statutory Construction

 3   {12}   “Statutory construction is a matter of law we review de novo.” State v. Nick

 4 R., 2009-NMSC-050, ¶ 11, 147 N.M. 182, 218 P.3d 868. “The primary goal in

 5 interpreting a statute is to give effect to the Legislature’s intent.” State v. Davis, 2003-

 6 NMSC-022, ¶ 6, 134 N.M. 172, 74 P.3d 1064. “To do this, we look to the plain

 7 language of the statute, giving the words their ordinary meaning, unless the

 8 Legislature indicates a different one was intended.” State v. Goodman, 2017-NMCA-

 9 010, ¶ 10, 389 P.3d 311 (internal quotation marks and citation omitted). Additionally,

10 our construction may be “informed by the history, background, and overall structure

11 of the statute, as well as its function within a comprehensive legislative scheme.”

12 State v. Almanzar, 2014-NMSC-001, ¶ 15, 316 P.3d 183 (internal quotation marks

13 and citation omitted).

14 B.       Section 30-31-6(C)(19) and the Parties’ Respective Readings Thereof

15   {13}   Section 30-31-6(C)(19) identifies as one type of hallucinogenic substance

16 controlled under Schedule I of the CSA:

17 (19) synthetic cannabinoids, including:

18          (a)   1-[2-(4-(morpholinyl)ethyl]-3-(1-naphthoyl)indole;

19          (b)   1-butyl-3-(1-napthoyl)indole;


                                                9
 1          (c)   1-hexyl-3-(1-naphthoyl)indole;

 2          (d)   1-pentyl-3-(1-naphthoyl)indole;

 3          (e)   1-pentyl-3-(2-methoxyphenylacetyl) indole;

 4      (f)   cannabicyclohexanol                  (CP      47,     497      and
 5 homologues:5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol
 6 (CP-47,497); and 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol;

 7       (g) 6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6
 8 a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol);

 9      (h) d e x a n a b i n o l , ( 6 a S , 1 0 a S ) - 9 - ( h y d r o x y m e t h y l ) - 6 ,
10 6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol;

11          (i)   1-pentyl-3-(4-chloro naphthoyl) indole;

12          (j)   (2-methyl-1-propyl-1H-indol-3-yl)-1-naphthalenyl-methanone; and

13          (k)   5-(1,1-dimethylheptyl)-2-(3-hydroxy cyclohexyl)-phenol[.]

14   {14}   Defendant argues that Section 30-31-6(C)(19) “defines prohibited synthetic

15 cannabinoid substances as any substance containing a particular chemical

16 designation[,]” specifically and only the eleven enumerated chemical compounds

17 listed in the statute. According to Defendant, because Section 30-31-6(C)(19)

18 “focuses [on] the chemical compounds, there must be proof of those chemical

19 compounds being present” in order to sustain Defendant’s conviction. Defendant thus

20 contends that because the State failed to offer any evidence regarding the chemical

21 makeup of the substance found on Defendant’s dresser, it could not meet its burden


                                                 10
 1 of proof on all elements of the crime charged. The State argues that it “was not

 2 required to prove that the green[,] leafy substance found in Defendant’s bedroom

 3 contained one of the specific chemical compounds listed” in Section 30-31-6(C)(19)

 4 and that the eleven enumerated compounds are merely “examples of synthetic

 5 cannabinoids; they are not a definition.” According to the State, Section 30-31-

 6 6(C)(19) “bans all forms of synthetic cannabinoids[,]” a term that the State contends

 7 “include[s] all chemical formulations that mimic compounds found in the Cannabis

 8 plant.”

 9   {15}   The parties are each partially correct: the State that the eleven compounds are

10 neither a definition nor an exhaustive list of banned substances, and Defendant that

11 the State failed to meet its burden of proof even under a more expansive reading of

12 the term “synthetic cannabinoids.” We explain.

13 C.       What Substances Qualify as “Synthetic Cannabinoids” Under the CSA

14   {16}   In 2011 the Legislature amended the CSA by, among other things, adding to

15 the list of Schedule I controlled substances “synthetic cannabinoids” and making the

16 distribution of, intent to distribute, and/or possession of “synthetic cannabinoids”

17 crimes. See 2011 N.M. Laws, ch. 16, § 1. Importantly, the Legislature did not then,

18 nor has it since, expressly defined the term “synthetic cannabinoids” as it has done

19 with other types of controlled substances. See, e.g., § 30-31-2(N) (defining


                                              11
 1 “marijuana” as “all parts of the plant cannabis, including any and all varieties, species

 2 and subspecies of the genus Cannabis, whether growing or not, the seeds thereof and

 3 every compound, manufacture, salt, derivative, mixture or preparation of the plant or

 4 its seeds”); 30-31-2(P) (defining “opiate” as “any substance having an addiction-

 5 forming or addiction-sustaining liability similar to morphine or being capable of

 6 conversion into a drug having addiction-forming or addiction-sustaining liability”).

 7 “When a term is not defined in a statute, we must construe it, giving those words their

 8 ordinary meaning absent clear and express legislative intention to the contrary.” State

 9 v. Tsosie, 2011-NMCA-115, ¶ 19, 150 N.M. 754, 266 P.3d 34 (internal quotation

10 marks and citation omitted). We must consider what the Legislature intended

11 “synthetic cannabinoids” to mean at the time the Legislature added that term to the

12 list of Schedule I controlled substances. See State v. Phillips, 2009-NMCA-021, ¶ 17,

13 145 N.M. 615, 203 P.3d 146 (“A statute is to be interpreted as the Legislature

14 understood it at the time it was passed.” (internal quotation marks and citation

15 omitted)). Additionally, “our interpretation of technical language in a statute can and

16 should be informed by evidence concerning how those technical terms are interpreted

17 by experts in the pertinent field.” Dynacon, Inc. v. D & S Contracting, Inc., 1995-

18 NMCA-071, ¶ 21, 120 N.M. 170, 899 P.2d 613.




                                              12
 1   {17}   In 2008 when “synthetic cannabinoids” were first reported in the United States,

 2 only a small number of chemical compounds classified as “synthetic cannabinoids”

 3 were known. See supra, Synthetic Drugs (a.k.a. K2, Spice, Bath Salts, etc.)

 4 (describing “synthetic cannabinoids” as “man-made chemicals that are applied (often

 5 sprayed) onto plant material and marketed as a ‘legal’ high” and explaining that in

 6 2009, there were just two identified “synthetic cannabinoids”). Within a matter of

 7 years, the number of such chemicals increased exponentially and has continued to

 8 increase ever since. See id. (explaining that “[fifty-one] new synthetic cannabinoids

 9 were identified in 2012”); Office of Nat’l Drug Control Policy, New Psychoactive

10 Substances, https://www.whitehouse.gov/ondcp/key-issues/psychoactive-substances

11 (last visited June 11, 2018) (explaining that “[a]s of August 2016, the United Nations

12 estimated there were over 700 identified [new psychoactive substances2] available on

13 the global market”).

14   {18}   Congress and state legislatures across the country, including New Mexico’s,

15 responded to the “rapidly emerging threat” presented by synthetic cannabinoids by

16 banning such substances via legislative and/or regulatory action. See supra, Synthetic


17          2
             Synthetic cannabinoids are one type of “new psychoactive substances.” See
18   N a t ’ l           I n s t .         o n        D r u g         A b u s e ,
19   https://www.drugabuse.gov/publications/drugfacts/synthetic-cannabinoids-k2spice
20   (“Synthetic cannabinoids are part of a group of drugs called new psychoactive
21   substances (NPS).”).

                                              13
 1 Drugs (a.k.a. K2, Spice, Bath Salts, etc.) (explaining that Congress passed [t]he

 2 Synthetic Drug Abuse Prevention Act as part of the FDA Safety and Innovation Act

 3 of 2012a); National Conference of State Legislatures, Emerging Drug Threats,

 4 http://www.ncsl.org/research/civil-and-criminal-justice/synthetic-drug-threats.asp

 5 x#synthetic%20drugs (last visited June 11, 2018) (“Since 2011, all [fifty] states have

 6 banned two types of synthetic drugs—cannabinoids . . . and cathinones . . . —with the

 7 majority doing so via legislation.”). Importantly, the way in which synthetic

 8 cannabinoids are regulated has evolved and continues to evolve because of the

 9 evolving nature of the substances themselves. See id. As explained by the National

10 Conference of State Legislatures:

11          Initially, state legislative action targeted specific versions of these drugs
12          with individual bans. Minor changes to the chemical composition of
13          these substances, however, can create new, but very similar, drugs not
14          previously covered by law. In response, legislation in subsequent years
15          has been more general in nature, targeting entire classes of substances
16          or using broad language to describe the prohibited drugs and their
17          effects.
18 Id.

19   {19}   In New Mexico, the regulation of synthetic cannabinoids has evolved in just

20 this way. At the time the Legislature added “synthetic cannabinoids” to the list of

21 Schedule I controlled substances, it deemed the aforementioned list of eleven

22 chemical compounds to be “synthetic cannabinoids.” See § 30-31-6(C)(19)(a)-(k).

23 That list was never intended to be exclusive or exhaustive. See State v. Salazar, 2018-

                                                 14
 1 NMCA-030, ¶ 33, ___P.3d ___ (holding that “ ‘synthetic cannabinoids’ is not limited

 2 to those [chemical compounds] that are listed in [S]ubsections (a) through (k) of

 3 Section 30-31-6(C)(19)” and explaining that “[t]he word ‘including’ following the

 4 term ‘synthetic cannabinoids’ expresses a clear legislative intent that the listing of

 5 specific examples of ‘synthetic cannabinoids’ that follows is not exclusive”), cert.

 6 denied, (No. S-1-SC-36939. Apr. 13, 2018). That is evidenced not only by the

 7 language used by the Legislature in the statute itself but also by the fact that shortly

 8 after “synthetic cannabinoids” were added to Schedule I, the state Board of

 9 Pharmacy—exercising the authority delegated to it by the Legislature, see § 30-31-

10 3(A) (providing that the Board “may add by regulation substances to the list of

11 substances enumerated in Schedules I through IV”)—added by regulation new

12 substances to the list of “synthetic cannabinoids” and has done so on four other

13 occasions          since.     See       16.19.20.65(C)(32)(a)-(o)                 NMAC    (11/27/2011);

14 16.19.20.65(C)(32)(p) NMAC (6/15/2012); 16.19.20.65(C)(32)(q)-(s) NMAC

15 ( 1 2 / 1 9 / 2 0 1 3 ) ;   1 6 . 1 9 . 2 0 . 6 5 ( C )( 3 5 ) ( t ) -( i i )   NM A C   (10/16/2016);

16 16.19.20.65(E)(35)(jj)-(tt) NMAC (6/26/2018).

17   {20}    In its first addition of substances deemed “synthetic cannabinoids,” the Board

18 not only added fifteen specific chemicals to the list but also included a functional

19 definition of “synthetic cannabinoids”: “any material, compound, mixture o[r]


                                                              15
 1 preparation which contains any quantity of the following synthetic cannabinoids

 2 which demonstrates binding activity to the cannabinoid receptor or analogs or

 3 homologs with binding activity[.]” 16.19.20.65(C)(32) NMAC (11/27/2011). This

 4 definition closely resembles the neurochemical definition adopted in other

 5 jurisdictions and used by the United Nations Office on Drugs and Crime (UNODC).

 6 see Colo. Rev. Stat. Ann. § 18-18-102(34.5)(a) (West 2014) (defining “synthetic

 7 cannabinoid” as “any chemical compound that is chemically synthesized and either:

 8 (I) [h]as been demonstrated to have binding activity at one or more cannabinoid

 9 receptors; or (II) [i]s a chemical analog or isomer of a compound that has been

10 demonstrated to have binding activity at one or more cannabinoid receptors”);

11 UNODC Recommended Methods for the Identification and Analysis of Synthetic

12 Cannabinoid       Receptor     Agonists    in   Seized    Materials    5,   (2013)

13 http://www.unodc.org/documents/scientific/STNAR48_Synthetic_Cannabinoids_

14 ENG.pdf (defining “synthetic cannabinoids” as “substances with structural features

15 which allow binding to one of the known cannabinoid receptors, i.e. CB1 or CB2,

16 present in human cells”). In its next addition the following year, the Board added a

17 new subsection containing seven classes of chemicals rather than individual chemical

18 compounds. 16.19.20.65(C)(32)(p)(i)-(vii) NMAC (6/15/2012). In its most recent

19 additions, the Board has continued to add individual chemicals to the list of


                                             16
 1 “synthetic cannabinoids.” See 16.19.20.65(C)(32)(q)-(s) NMAC (12/19/2013);

 2 16.19.20.65(C)(35)(t)-(ii) NMAC (10/16/2016); 16.19.20.65(E)(35)(jj)-(tt) NMAC

 3 (6/26/2018).

 4   {21}   Presently, there are no fewer than fifty-six specific chemical compounds—the

 5 eleven enumerated in Section 30-31-6(C)(19)(a)-(k) and forty-five additional

 6 compounds identified in 16.19.20.65(E)(35)(a)-(o), (q)-(tt) NMAC—as well as seven

 7 classes of compounds, see 16.19.20.65(E)(35)(p)(i)-(vii) NMAC, that are considered

 8 to be “synthetic cannabinoids” in New Mexico. Additionally, “any material,

 9 compound, mixture or preparation . . . which demonstrates binding activity to the

10 cannabinoid receptor or analogs or homologs with binding activity” is also a

11 “synthetic cannabinoid” under New Mexico law. 16.19.20.65(E)(35) NMAC. As a

12 limiting principle to this last point, we note that the Legislature has provided that

13 “[t]he [B]oard shall place a substance in Schedule I if it finds that the substance: (1)

14 has a high potential for abuse; and (2) has no accepted medical use in treatment in the

15 United States or lacks accepted safety for use in treatment under medical

16 supervision.” Section 30-31-5(A). In other words, to qualify for placement in

17 Schedule I, a substance must have certain characteristics, i.e., high potential for abuse

18 and no accepted medical use. See Montoya v. O’Toole, 1980-NMSC-045, ¶ 7, 94

19 N.M. 303, 610 P.2d 190 (explaining that the Legislature has “established strict


                                              17
 1 statutory standards and directed the Board to apply them in categorizing substances”);

 2 cf. § 30-31-5(B)-(E) (establishing different standards and criteria for placing

 3 substances in Schedules II, III, IV, and V).

 4   {22}   From the foregoing, then, we conclude the following: (1) the Legislature did

 5 not intend to limit the meaning of “synthetic cannabinoids” to only the eleven

 6 chemical compounds enumerated in Section 30-31-6(C)(19); (2) the list of “synthetic

 7 cannabinoids” contained in, and occasionally added to3, 16.19.20.65 NMAC—both

 8 those identified by individual chemical compound and those provable to fall within

 9 any class of chemicals listed—must be understood as an extension of the list of

10 substances prohibited under Section 30-31-6(C)(19); and (3) any substance that has

11 a high potential for abuse, has no accepted medical use in treatment, and

12 “demonstrates binding activity to the cannabinoid receptor or analogs or homologs

13 with binding activity[,]” 16.19.20.65(E)(35) NMAC, also qualifies as a “synthetic

14 cannabinoid” under the CSA, even if its specific chemical compound has not as yet

15 been expressly added to either the statute or the regulation. See Salazar, 2018-


16          3
             The most recent additions to 16.19.20.65 NMAC occurred immediately prior
17   to issuance of this opinion, increasing the number of prohibited compounds listed in
18   the regulation from thirty-four to forty-five. And while the 2018 update to the
19   regulation affects neither our analysis nor the disposition of this case, it reinforces
20   both the ever-evolving nature of regulating this particular controlled substance and
21   the need for litigants, experts, and courts to stay apprised of recent scientific
22   developments and regulatory activity related to synthetic cannabinoids.

                                               18
 1 NMCA-030, ¶¶ 30, 35 (concluding that sufficient evidence supported the defendant’s

 2 conviction for possession of synthetic cannabinoids where an expert in forensic

 3 chemistry testified that the substances—which contained chemicals that were not

 4 listed as controlled substances—were “synthetic cannabinoids” because “the

 5 chemicals mimic the effects of cannabis”). Thus, we further conclude that in order to

 6 sustain a conviction for an offense involving a substance alleged to be “synthetic

 7 cannabinoids,” the State must prove beyond a reasonable doubt one of the following:

 8 that the substance (1) is one of the chemical compounds enumerated in either the

 9 statute or the regulation; (2) falls into of one of the classes of chemicals listed in the

10 regulation; or (3) has a high potential for abuse, has no accepted medical use in

11 treatment, and demonstrates binding activity to the cannabinoid receptor or analogs

12 or homologs with binding activity. We next address whether the State met its burden

13 in this case.

14 II.      Proving the Identity of a Substance Suspected of Being a Synthetic
15          Cannabinoid

16   {23}   What becomes apparent from the process of defining “synthetic cannabinoids”

17 is that such substances are inherently complex and not uniformly identifiable by

18 visual inspection alone. Certainly, not every “green, leafy substance” that tests

19 negative for THC and is found atop a bedroom dresser as opposed to, say, on a

20 kitchen spice rack is necessarily a “synthetic cannabinoid.” In light of our

                                               19
 1 interpretation of what the Legislature intended the term “synthetic cannabinoids” to

 2 mean and include, the conclusion we reach is that the State must introduce scientific

 3 evidence to prove the identity of a substance suspected of being a synthetic

 4 cannabinoid.

 5   {24}   The State contends that under New Mexico law, it was not required to do so

 6 and argues that lay opinion testimony and circumstantial evidence were sufficient to

 7 identify the substance in this case as a synthetic cannabinoid. The State—like the

 8 district court—relies on certain cases in which both this Court and our Supreme Court

 9 have held that identification of a substance by lay opinion may be used to help prove

10 a substance’s identity and that “the [s]tate need not introduce scientific evidence to

11 prove the identity of a controlled substance.” State v. Stampley, 1999-NMSC-027,

12 ¶ 42, 127 N.M. 426, 982 P.2d 477; State v. Godoy, 2012-NMCA-084, ¶ 14, 284 P.3d

13 410 (explaining that “[a]lthough the [s]tate failed to present a laboratory analysis

14 authenticating the substance found in [the d]efendant’s car as crack cocaine, it was

15 able to provide other evidence to support a conviction for drug possession, such as

16 lay opinions”); State v. Gerald B., 2006-NMCA-022, ¶ 23, 139 N.M. 113, 129 P.3d

17 149 (stating that “expert testimony is not required to identify illegal drugs”); State v.

18 Rubio, 1990-NMCA-090, ¶ 8, 110 N.M. 605, 798 P.2d 206 (“The identity of a

19 controlled substance may further be established by persons having lay experience


                                              20
 1 with the drug through prior use, trading, or law enforcement.” (emphasis added)).

 2 However, those cases—and more to the point the substances at issue in those

 3 cases—are all distinguishable from the instant case and substance here at issue,

 4 something the district court failed to appreciate and the State fails to address or

 5 attempt to reconcile. We explain.

 6 A.       No New Mexico Case Has Held That the State May Prove the
 7          Identification of a Suspected Synthetic Cannabinoid Based on Lay
 8          Opinion and Circumstantial Evidence Alone

 9   {25}   None of the cases cited by the district court or the State—including an out-of-

10 jurisdiction case cited by the State in its answer brief—involved synthetic

11 cannabinoids. Rather, they involved other controlled substances, including crack

12 cocaine, marijuana, methamphetamine, and cocaine. See Stampley, 1999-NMSC-027,

13 ¶¶ 12, 42 (addressing a challenge to the sufficiency of the evidence supporting a

14 conviction for trafficking crack cocaine); Godoy, 2012-NMCA-084, ¶ 14 (same for

15 possession of crack cocaine); Gerald B., 2006-NMCA-022, ¶ 1 (involving a charge

16 of possession of marijuana); State v. Attaway, 1992-NMCA-043, ¶¶ 5, 23-24, 114

17 N.M. 83, 835 P.2d 81 (involving a challenge to the admissibility of a lay witness’s

18 testimony that the substance that the defendant is seen injecting into her arm in a

19 videotape admitted into evidence was methamphetamine); Rubio, 1990-NMCA-090,

20 ¶¶ 4, 8 (involving a challenge to the sufficiency of the evidence supporting a


                                              21
 1 conviction for possession of cocaine); State v. Watson, 437 N.W.2d 142, 143 (Neb.

 2 1989) (per curiam) (involving charges of distribution and possession of

 3 methamphetamine and cocaine). This factual distinction is important because, as

 4 discussed previously, the CSA does not identify and define all substances in the same

 5 way. Specifically, neither “cocaine” nor “methamphetamine” is, in fact, defined at all

 6 in the CSA, nor is either described by its chemical composition even though each

 7 substance is, as the district court noted, identifiable by a particular chemical

 8 compound. See § 30-31-2 (containing no definition of “cocaine” or

 9 “methamphetamine”); § 30-31-7(A)(1)(d) (identifying “coca leaves and any . . .

10 derivative . . . of coca leaves” as a type of Schedule II controlled substance but

11 containing no chemical description of the coca-leaf derivative known as “cocaine”);

12 § 30-31-7(A)(3)(c) (identifying “methamphetamine” as a type of Schedule II

13 controlled substance but containing no definition or chemical description of that

14 substance); Webster’s Third New Int’l Dictionary 434 (Unabridged ed. 1986)

15 (defining “cocaine” as “a bitter crystalline alkaloid C17H21NO4 obtained from coca

16 leaves and synthesized from ecogine”); Id. 1422 (defining “methamphetamine” as “an

17 amine C6H5CH2CH(CH3)NHCH3 used in the form of its crystalline hydrochloride as

18 a stimulant for the central nervous system”). And while “marijuana” is defined in the

19 CSA, that definition does not refer to or identify any particular chemical compound


                                             22
 1 derived from “marijuana” as being a controlled substance. See § 30-31-2(N). Thus,

 2 the chemically invariable substances at issue in the relied-upon cases are legally

 3 distinguishable from synthetic cannabinoids, a critical distinction overlooked by the

 4 district court and the State.

 5   {26}   Moreover, while those cases allow for lay identification of particular controlled

 6 substances to help support the identification of the substance, none stands for the

 7 proposition that lay identification of a substance constitutes sufficient evidence in

 8 every case. In any case where the State foregoes laboratory testing or does not seek

 9 to introduce scientific evidence of a substance’s identity, it does so at the risk of a

10 challenge to the sufficiency of the evidence. The relied-upon cases merely stand for

11 the proposition that in certain cases, the State may still be able to meet its burden

12 even in the absence of scientific evidence. Notably, in none of the aforementioned

13 cases did a law enforcement officer’s lay opinion identifying a substance based solely

14 upon visual inspection serve as the sole, or even primary, evidence of the substance’s

15 identity. In Rubio, not only did the dealer who sold the substance to the defendant

16 testify that the substance was cocaine but also there was evidence that the transaction

17 took place in a “secretive manner” and that the substance was sold at a price of $200-

18 225 for only one-eighth of an ounce. 1990-NMCA-090, ¶¶ 4, 9. In Attaway, though

19 no chemical analysis of the substance was introduced, an expert testified that the


                                               23
 1 substance was methamphetamine. See 1992-NMCA-043, ¶ 21.4 In Stampley, the

 2 substance was identified by two witnesses: the person who stole the substance from

 3 the defendant, and by a subsequent user of the stolen substance who testified to the

 4 effects that the substance had on her once taken. 1999-NMSC-027, ¶ 42. In Gerald

 5 B., the child-defendant admitted to having “some marijuana,” initially handed over

 6 “a small plastic sandwich bag from his pocket[,]” and upon being asked by the

 7 investigating officer if child-defendant had any more marijuana, “produced eight

 8 more sandwich bags.” 2006-NMCA-022, ¶ 4. In Godoy, the substance was “field-

 9 tested for the presence of cocaine” and came back “positive.” 2012-NMCA-084, ¶ 14.

10 In that case, the defendant also admitted to being “a user and that the substance was

11 for his personal use.” Id. In other words, in all of the cases in which it has been held

12 that the State need not introduce scientific evidence of a substance’s identity to

13 support a controlled substance conviction, there was significant circumstantial

14 evidence from which the substance’s identity could be reasonably inferred beyond a

15 reasonable doubt.




16         4
             Notably, in Attaway the defendant challenged not the sufficiency of the
17   evidence supporting his convictions but primarily evidentiary rulings. See id. ¶ 1.
18   Regarding the testimony of the woman seen in a video where the defendant was
19   injecting a substance into her arm that the substance was methamphetamine, the
20   defendant attacked the admissibility of such testimony, arguing that the witness was
21   not qualified to identify the substance. Id. ¶ 23.

                                              24
 1   {27}   In light of the material factual and legal distinctions between the instant case

 2 and cases cited by the State and the district court, we conclude that we are not bound

 3 by the statements in those cases to the effect that the state need not introduce

 4 scientific evidence to prove the identity of a controlled substance. See State v. Holt,

 5 2015-NMCA-073, ¶ 17, 352 P.3d 702 (“The established rule is that cases are not

 6 authority for propositions not considered.” (alterations, internal quotation marks, and

 7 citation omitted)).

 8 B.       Even Under Godoy, Stampley, and Rubio, the Evidence Adduced in this
 9          Case Is Insufficient to Support Defendant’s Conviction

10   {28}   Even were we to agree—and we do not—that the rule that “the [s]tate need not

11 introduce scientific evidence to prove the identity of a controlled substance” applies

12 or should be extended to apply in cases involving synthetic cannabinoids, we would

13 still hold that there is insufficient evidence to support Defendant’s conviction in this

14 case. Stampley, 1999-NMSC-027, ¶ 42. Here, the State contends that the following

15 pieces of evidence constitute sufficient circumstantial evidence to support

16 Defendant’s conviction:

17                Defendant admitted to using ‘spice.’ The green[,] leafy substance
18          was found on top of a piece of paper on a dresser in Defendant’s
19          bedroom. Defendant could barely stand up or walk. He could not
20          comprehend what was being said to him. He was ‘out of it.’ His speech
21          was slurred, his eyes were bloodshot, and his pupils were dilated. [Ms.]
22          Lucero testified to her experience in dealing with people under the


                                               25
 1          influence of synthetic cannabinoids, and that, in her opinion, Defendant
 2          was under the influence of synthetic cannabinoids.

 3 Even viewed in the light most favorable to supporting the verdict, this evidence fails

 4 to support a reasonable inference that the substance on Defendant’s dresser was a

 5 synthetic cannabinoid.

 6   {29}   First, Ms. Lucero’s testimony that Defendant “self-admitted to using ‘spice’ ”

 7 fails as sufficient circumstantial evidence in this case for three reasons: (1) because

 8 Ms. Lucero admitted that she could not say when Defendant admitted to having used

 9 “spice,” (2) because even if Defendant had admitted that he used “spice” on or about

10 the date charged in the indictment, such an admission still fails to prove that the

11 substance found in Defendant’s possession was a “synthetic cannabinoid,” and (3)

12 because there is no evidence that Defendant’s admission to using “spice” was in any

13 way a reference to or connected his impaired state with the “green, leafy substance”

14 found on his dresser that served as the basis for his conviction. While “spice” is a

15 common name for “synthetic cannabinoids,” “spice” is not listed as a controlled

16 substance under the CSA, and Defendant’s admission to having used “spice” is not,

17 without more, evidence that the “green, leafy substance” found on Defendant’s

18 dresser—a substance of unknown chemical makeup—was a synthetic cannabinoid.

19 Cf. State v. Romero, 1964-NMSC-245, ¶¶ 3, 14, 74 N.M. 642, 397 P.2d 26 (rejecting

20 the defendant’s argument that proof that he was in possession of “marijuana” was

                                              26
 1 insufficient to prove that he possessed “cannabis sativa L.” and reasoning that

 2 “ ‘[m]arijuana’ is the name by which cannabis is popularly known, and is neither

 3 chemically nor physically distinguishable” (emphasis added)); Gerald B., 2006-

 4 NMCA-022, ¶¶ 4, 24 (noting that the child-defendant’s admission that the substance

 5 found on his person was marijuana could be used as evidence supporting an inference

 6 that the substance was, in fact, marijuana). Additionally, any inference that could be

 7 drawn between Defendant’s admission to using “spice” at some indeterminate point

 8 in the past, even along with Ms. Lucero’s description of Defendant’s appearance and

 9 behavior as being consistent with someone “under the influence of spice,” and the

10 chemical composition of the “green, leafy substance” would be speculative at best,

11 rendering it insufficient. See State v. Trossman, 2009-NMSC-034, ¶ 24, 146 N.M.

12 462, 212 P.3d 350 (“Although a [fact-finder] is certainly entitled to draw reasonable

13 conclusions from the circumstantial evidence produced at trial, it must not be left to

14 speculate in the absence of proof.” (citation omitted)).

15   {30}   Second, the State fails to explain the significance of the fact that “[t]he green[,]

16 leafy substance was found on top of a piece of paper on a dresser in Defendant’s

17 bedroom.” Particularly in light of Ms. Lucero’s testimony that synthetic cannabinoids

18 are “packaged in, like, little, they, they have like little packages of ‘em, almost kind

19 of like, they’ve got like colors and different things on ‘em, . . . almost like, kind of


                                                 27
 1 like a foil, they come in , like, a foil baggie[,]” we fail to see how the fact that the

 2 substance was found on top of a receipt, not in any type of special packaging,

 3 somehow supports the conclusion that the substance was a synthetic cannabinoid. Cf.

 4 Rubio, 1990-NMCA-090, ¶ 8 (“In deciding whether the evidence was sufficient to

 5 show the substance in this case was cocaine, we may consider such circumstances as

 6 the appearance and packaging of the substance[.]”). Because the State offers no

 7 explanation or argument as to the import of that evidence, we consider it no further.

 8 See State v. Murillo, 2015-NMCA-046, ¶ 17, 347 P.3d 284 (explaining that where a

 9 defendant fails to develop requisite aspects of an argument, this Court “will not

10 construct” an argument for him).

11   {31}   Finally, Ms. Lucero’s testimony that Defendant was behaving in a manner that

12 she believed was consistent with the behavior of someone who is under the influence

13 of synthetic cannabinoids—specifically that Defendant had bloodshot eyes and

14 dilated pupils, was slurring his speech, and was “very out of it”—also fails to supply

15 the necessary evidence to establish the identity of the substance. As the district court

16 described it, Ms. Lucero’s testimony “was general enough in nature that it could have

17 described someone under the influence of alcohol . . . or other substances.”5


18       5
           We note that there was testimony that no alcohol was found in Defendant’s
19 home, but that fact does not dispose of the matter given that the district court found
20 that Defendant’s behavior could also be consistent with someone under the influence

                                              28
 1 (Emphasis added.) The district court even stated that it was not giving Ms. Lucero’s

 2 testimony regarding Defendant’s behavior “as much credence maybe as [the State]

 3 would hope” and that it was “not sure that [it] view[s that testimony] as being

 4 synthetic-cannabinoids specific.” In light of the district court’s own doubt regarding

 5 that evidence, we can hardly say that Ms. Lucero’s testimony regarding Defendant’s

 6 physical appearance and behavior supplies the necessary evidence to support the

 7 inference beyond a reasonable doubt that the substance found on Defendant’s dresser

 8 was a synthetic cannabinoid. Particularly in the absence of any evidence causally

 9 connecting Defendant’s appearance and behavior to ingestion of the substance found

10 on his dresser, any conclusion that the substance was a synthetic cannabinoid is based

11 on inferential speculation rather than permissible inference.

12 C.       Synthetic Cannabinoids Are Sui Generis, and Proof That a Substance Is
13          a Synthetic Cannabinoid Requires Scientific Evidence

14   {32}   Synthetic cannabinoids are a type of controlled substance innately different

15 than substances such as marijuana, cocaine, and methamphetamine because of the

16 nearly innumerable possible chemical formulas that may—but also may not—qualify

17 the substance as a synthetic cannabinoid. This point bears emphasizing because the

18 way in which New Mexico regulates synthetic cannabinoids—albeit broadly and




19 of “other substances.”

                                             29
 1 comprehensively—stops short of criminalizing artificially-produced substances that

 2 do not either bear one of the chemical structures enumerated in the statute or

 3 regulation or demonstrate binding activity to the cannabinoid receptor.

 4   {33}   As the State itself explains, “Synthetic drug manufacturers continually change

 5 their formulas[] and make slight alterations to known compounds in order to avoid

 6 formulations that are specifically outlawed.” And here again, many such substances

 7 sold in the same place and manner and with similar packaging are completely legal.

 8 See supra, Synthetic Drugs (a.k.a. K2, Spice, Bath Salts, etc.) (explaining that

 9 “[s]ynthetic drugs are often sold at small retail outlets and are readily available via

10 the Internet” and that “[t]he chemical compositions of synthetic drugs are frequently

11 altered in an attempt to avoid government bans”). Despite this acknowledgment, the

12 State in this case failed to present any competent evidence that would allow the

13 district court to draw the specific inference that the substance found on Defendant’s

14 dresser was a “synthetic cannabinoid” as defined under the CSA. We note that Ms.

15 Lucero conceded that she has “never positively identified a substance as a synthetic

16 cannabinoid” and that confirmation of substances she suspected were synthetic

17 cannabinoids had always occurred through scientific testing. Yet here, absent just

18 such testing, when asked whether the substance was a synthetic cannabinoid, she

19 responded affirmatively. Officer Loomis also testified that he typically sends


                                              30
 1 substances he suspects of being controlled substances for further testing at the state

 2 crime lab, though he could not recall whether he had done so in this case and

 3 confirmed that he had never seen a laboratory report in this case. Notably also, the

 4 State neither explains why it presented no scientific evidence in this case nor cites a

 5 single case—in New Mexico or elsewhere—where a conviction related to synthetic

 6 cannabinoids was sustained in the absence of scientific evidence of the substance’s

 7 identity. Through our research, we were unable to find such a case.

 8   {34}   Our research instead indicates that scientific evidence and expert testimony in

 9 this context are the unstated rule—possibly without exception—in cases involving

10 synthetic cannabinoids, which makes good sense in light of the inherently complex

11 nature of these substances. See, e.g., Salazar, 2018-NMCA-030, ¶ 35; see also United

12 States v. Qattoum, 826 F.3d 1062, 1064 (8th Cir. 2016) (explaining, in a case

13 involving withdrawal of a guilty plea to charges of possession with intent to distribute

14 synthetic cannabinoids, that the basis for the charges was law enforcement’s seizure

15 of substances that were “confirmed” through “lab analysis” to be synthetic

16 cannabinoids or analogues); United States v. Ramos, 814 F.3d 910, 912-13 (8th Cir.

17 2016) (explaining that the substance contained in a packet purchased from the

18 defendant’s smoke shop and labeled “100% Cannabinoid Free/DEA Compliant” was

19 “later test[ed] at a DEA laboratory [and that the testing] revealed that the packet


                                              31
 1 contained organic plant material sprayed with the Schedule I controlled substance

 2 XLR-11, a synthetic cannabinoid” and further noting that the government “also called

 3 expert witnesses to testify regarding the synthetic cannabinoids”); State v. Rizal, 389

 4 P.3d 1006, 2017 WL 658708 **1, 10, 389 P.3d 1006 (Kan. Ct. App. 2017) (per

 5 curiam) (unpublished table decision) (explaining that “even the police did not know

 6 that the packages they confiscated contained naphthoylindole [(a synthetic

 7 cannabinoid)] until the crime lab tested the packages”); State v. Goggin, 333 P.3d

 8 112, 114-15 (Idaho 2014) (explaining that in a case involving charges related to

 9 “synthetic cannabinoids,” “[t]esting showed that one of these containers contained

10 plant material treated with JWH–019 and the other two containers contained plant

11 material treated with AM–2201” and that “[b]oth JWH–019 and AM–2201 are

12 synthetic cannabinoids”); State v. Toben, 2014 SD 3, ¶¶ 5-6, 842 N.W.2d 647, 648-49

13 (S.D. 2014) (noting that after a controlled buy of substances labeled “non

14 cannabinoid[,]” a state chemist analyzed the products and testified that “laypersons

15 would not know the chemical structure of these substances: the determination

16 requires a chemist, lab equipment, and expert knowledge”).

17   {35}   We note that oftentimes, the process of proving a substance to be a synthetic

18 cannabinoid involves not one but two steps. The first step, as illustrated in the cited

19 cases, consists of scientifically testing the substance to determine what chemical


                                              32
 1 compound it consists of or, more accurately, has been applied to it. In cases where the

 2 chemical makeup of the substance matches an enumerated chemical compound listed

 3 in a statute or regulation, no additional evidence establishing the substance as a

 4 “synthetic cannabinoid” may be needed. See Goggin, 333 P.3d 112, 114-15. In cases

 5 where the chemical identified is not specifically listed, however, a second step is

 6 required in which additional evidence is presented to try to establish that the chemical

 7 comes within the definition of “synthetic cannabinoids.” Typically, this comes in the

 8 form of expert testimony by a forensic scientist who can explain both the structure of

 9 the chemical compound and its effects, i.e., whether it fits within either a controlled

10 class of chemicals or the neurochemical definition of “synthetic cannabinoids.” See

11 Salazar, 2018-NMCA-030, ¶ 35; State v. Beaudette, 2012-0871 (La. App. 1 Cir.

12 7/13/12; 97 So. 3d 600, 602-603 (per curiam) (considering a challenge to a conviction

13 for possession with intent to distribute synthetic marijuana (JWH-018) or its analogue

14 (JWH-210) on the basis that neither JWH-210, the substance the defendant possessed,

15 nor “analogues” were listed as “synthetic cannabinoids” at the time the defendant

16 possessed it, and relying on the expert testimony of an organic chemist to conclude

17 that it was illegal to possess JWH-210 at the time the crimes allegedly occurred).

18   {36}   Here, the State failed to complete even the first step necessary to proving that

19 the “green, leafy substance” was a “synthetic cannabinoid.” The State introduced no


                                               33
 1 evidence that scientific testing was ever done to determine what chemicals were

 2 present in or applied to the substance found on Defendant’s dresser, let alone the

 3 results of any such testing. Therefore, there can be no doubt that the State failed to

 4 prove that the “green, leafy substance” contained a chemical compound enumerated

 5 in Section 30-31-6(C)(19) or 16.19.20.65 NMAC. Absent any evidence of the

 6 chemical composition of the substance, it is impossible—and unnecessary—to

 7 consider whether the State met its alternative burden through the second step, i.e., by

 8 proving that the substance contained a chemical that falls either into one of the

 9 classes of chemicals listed in 16.19.20.65 NMAC, or within the neurochemical

10 definition of “synthetic cannabinoid.” Because the record is devoid of evidence

11 proving that the “green, leafy substance” was a “synthetic cannabinoid” as defined

12 in the CSA, we hold that there is insufficient evidence to support Defendant’s

13 conviction.

14 CONCLUSION

15   {37}   Today’s opinion should not be construed as allowing those who illegally

16 possess, manufacture, and/or distribute synthetic cannabinoids to flout the law and

17 contribute to a growing scourge on society. Rather, it is a reminder to prosecutors that

18 they bear the burden of proving every essential element of a crime charged beyond

19 a reasonable doubt. The dangers presented by synthetic drugs, including synthetic


                                              34
 1 cannabinoids, are widely recognized and understandably of considerable concern to

 2 legislatures and law enforcement officials. See supra, Synthetic Drugs (a.k.a. K2,

 3 Spice, Bath Salts, etc.) (explaining that “[t]he effects of synthetic cannabinoids

 4 include severe agitation and anxiety, nausea, vomiting, tachycardia (fast, racing

 5 heartbeat), elevated blood pressure, tremors and seizures, hallucinations, dilated

 6 pupils, and suicidal and other harmful thoughts and/or actions”). We also recognize

 7 that the regulation and the enforcement of laws aimed at controlling synthetic

 8 cannabinoids present a significant challenge because of the ongoing efforts of

 9 manufacturers to avoid government bans by constantly altering chemical formulas in

10 order to fall outside of existing laws and regulations. See Tiplick v. Indiana, 43

11 N.E.3d 1259, 1261 (Ind. 2015) (explaining that “[r]egulation of ‘spice’ is a

12 particularly challenging pursuit, as minor variants in chemical structure can place the

13 substances beyond the reach of criminal statutes without diminishing their

14 psychotropic effects”). New Mexico’s approach to regulating synthetic cannabinoids

15 recognizes both the dangers and challenge of regulating synthetic cannabinoids as

16 reflected by the comprehensive way in which such substances are banned, i.e., by

17 individual chemical compound, classes of compounds, and neurochemical definition.

18 Despite the Legislature’s clear intention to regulate these dangerous substances as

19 broadly and comprehensively as possible, the State is not relieved of its burden of


                                             35
 1 proving that a substance believed to be a synthetic cannabinoid is, in fact, such a

 2 substance.

 3   {38}   Because our Legislature has not criminalized and subjected to control under the

 4 CSA all “green, leafy substances,” the district court’s conviction of Defendant for

 5 possession of synthetic cannabinoids based on little more than Defendant’s

 6 possession of a “green, leafy substance” and two witnesses’ unconfirmed lay opinions

 7 that the “green, leafy substance” was a synthetic cannabinoid cannot stand. As such,

 8 we reverse Defendant’s conviction and remand this case to the district court for entry

 9 of a judgment of acquittal.

10   {39}   IT IS SO ORDERED.


11                                                 _________________________________
12                                                 J. MILES HANISEE, Judge



13 WE CONCUR:


14 _________________________________
15 M. MONICA ZAMORA, Judge


16 _________________________________
17 HENRY M. BOHNHOFF, Judge




                                              36